Case: 20-10080     Document: 00515661304         Page: 1     Date Filed: 12/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 4, 2020
                                  No. 20-10080                         Lyle W. Cayce
                                                                            Clerk

   Alfredo Valencia,

                                                           Plaintiff—Appellant,

                                       versus

   Cory Davis,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CV-17


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Alfredo Valencia, sued defendant-appellee,
   Officer Cory Davis, pursuant to 42 U.S.C. § 1983. Valencia contends that
   Davis used excessive force against him in violation of the Fourth Amendment
   of the U.S. Constitution. The district court granted summary judgment in
   Davis’s favor on the basis of qualified immunity. The court also granted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10080      Document: 00515661304          Page: 2   Date Filed: 12/04/2020




                                    No. 20-10080


   Davis’s motion to strike Valencia’s expert report evaluating the
   reasonableness of the force used. Valencia appeals both decisions. We
   AFFIRM.
                                         I.
          Just before midnight on March 16, 2017, officers of the Abilene Police
   Department (“APD”) were dispatched to a bar fight at the Longbranch
   Saloon in Abilene, Texas. The 911 call from the location advised that one of
   the individuals involved in the fight had “said he has a gun.” Accordingly,
   the dispatcher included the code “T32” on the callsheet, which is the “ten-
   code” for “Subject with a Gun.”
          Officers who arrived on the scene encountered “a bald, Hispanic
   male, with blood on his face, wearing no shirt.” This individual was later
   identified as Alfredo Valencia. Valencia got into a tan Tahoe and failed to
   comply with an officer’s order to “stop” before leaving the scene. One
   officer on the scene, Catherine Mason, voiced information about the fleeing
   Tahoe over the APD’s “PD1” radio channel. She stated “they possibly have
   ten thirty-two.” Mason further stated “just ten-zero”—the code for “Use
   Caution.”
          While officers were responding to the call at the Saloon, APD officers
   Cory Davis, Brandon Scott, and Brady Broyles were working together
   clearing a nearby business. Officer Scott heard the PD1 dispatch radio alert
   regarding a fight at the Saloon and Officer Mason’s additional report
   regarding the Tahoe leaving the scene and the possible T32. As Davis was
   tuned to dispatch channel “PD2” instead of PD1, it was Officer Scott who
   relayed the information “that there was a call up the street involving a fight
   and a gun.” The officers then saw the reported vehicle traveling at a high rate
   of speed. The officers got into their patrol cars and pursued the subject
   vehicle.




                                         2
Case: 20-10080         Document: 00515661304              Page: 3       Date Filed: 12/04/2020




                                          No. 20-10080


           The subsequent events were captured by the dashcam video recorder
   in Davis’s car. Because of the report of the suspect’s “involvement in a fight
   and possession of a firearm,” the officers conducted a “high risk ‘felony
   stop,’” meaning they had their firearms drawn. Officers Davis and Scott
   were positioned on the driver side of the vehicle, while Officer Broyles was
   on the passenger side. Davis issued a command for Valencia to “roll your
   window down.” After approximately seventeen seconds, Valencia complied.
   Officer Scott then commanded, “driver drop the keys out the window.”
   After Valencia extended a single hand holding his keys out the window, Scott
   repeatedly commanded him to place both hands out the window before
   Valencia complied. Scott again commanded Valencia to “drop the keys,” to
   which Valencia complied.
           Scott next ordered Valencia to open the car door from the outside, to
   which he initially complied before placing his hands back inside the vehicle
   and out of the officers’ lines of sight. In response, Scott repeatedly
   commanded Valencia to get his hands out of the vehicle. Scott and Davis both
   reported that Valencia was making “furtive movements” where his hands
   could not be seen. In a subsequent affidavit, Valencia stated that, during the
   stop, he “did not hear [the officer] say to put both hands out of the window
   and thought [he] had complied by putting the keys out of the window.” 1
           Valencia then exited the vehicle while officers continued to command
   him to raise his hands. 2 Valencia turned around to face the vehicle and placed



           1
            Valencia did not address his failure to keep both hands outside of the vehicle after
   complying with the order to drop the keys but merely stated that “I heard the officers tell
   me to get out of the car, so I opened the car door and got out of the car.”
           2
             At that point, because of Valencia’s failure to follow instructions, Davis warned
   him to “follow instructions or you’ll get bit by a dog.” Though it cannot be discerned in
   the video, Valencia reportedly responded “send that f*ing dog.”




                                                3
Case: 20-10080        Document: 00515661304             Page: 4      Date Filed: 12/04/2020




                                        No. 20-10080


   his hands on the roof of the car. Valencia was not wearing a shirt but was
   “wearing blue jean pants with multiple pockets around his waistline.” Blood
   was also visible on his face. One of the officers commanded him to “keep
   your hands up and back towards me.” Valencia later stated that he did not
   hear this command.
           At the same time, Davis reported that he “could hear officer Broyles
   issuing multiple commands to the passenger of the vehicle”—Valencia’s
   girlfriend, Amanda Camacho. Officer Broyles reportedly ordered the
   passenger “to not get out of the car.” However, the passenger “did not obey
   [his] commands and suddenly exited the vehicle.” Broyles stated that,
   “[b]ecause of the immediate risk to officer safety involved in this stop, I . . .
   immediately subdued the passenger when she exited the vehicle in violation
   of my commands and put her in handcuffs.” As Davis later testified, the
   passenger exiting the vehicle “caused a . . . more dynamic situation for—and
   unsafe situation for other officers.”
           The video then clearly shows that Valencia dropped his right hand off
   the roof of the vehicle and towards his side. Valencia then returned the hand
   to the roof of the car. The entire sequence took seconds to elapse. Valencia
   explains that he was “distracted when I heard [Amanda] make a noise, and I
   lowered my right arm from the roof of the car for a second.” Valencia claims
   that he “never reached for my pocket or my waistline.” However, Davis
   perceived Valencia to “suddenly drop his right hand toward his waistline.”
   Davis then made the “split second determination to holster my firearm . . .
   and [run] toward [Valencia].” 3 Mere seconds after Valencia dropped his arm,


           3
             Davis later stated that he believed Valencia “could be reaching for the reported
   gun concealed somewhere in his pants or around his waistline” and “thought this
   presented an immediate risk of serious physical harm to my own personal safety and the
   safety of my colleagues.”




                                               4
Case: 20-10080      Document: 00515661304            Page: 5    Date Filed: 12/04/2020




                                      No. 20-10080


   Davis can be seen sprinting toward him before pinning him against the car.
   Valencia was then taken to the ground and handcuffed. Officers searched the
   vehicle and Valencia, but found no firearm.
          Valencia later stated that, as a result of the impact, he suffered a
   dislocated shoulder and a Bankart Labral tear, which required surgery. He
   further explained that he was “trying my best to follow the instructions they
   gave me, but it was difficult to hear the officers clearly due to multiple officers
   yelling at the same time.”
          On February 4, 2019, Valencia filed suit against Officer Davis
   pursuant to 42 U.S.C. § 1983, alleging excessive use of force in violation of
   the Fourth Amendment. Davis filed a motion for summary judgment
   asserting the defense of qualified immunity on May 24, 2019. In response to
   exhibits filed with Valencia’s response to the motion, Davis filed a Motion to
   Exclude Expert Testimony and Strike Plaintiff’s Expert Witness.
          On January 13, 2020, the district court granted Davis’s motion for
   summary judgment and his motion to exclude the expert’s testimony. First,
   the court granted the motion to exclude “for the reasons argued therein and
   because the expert’s testimony is irrelevant to the adjudication of the
   qualified immunity analysis in light of the comprehensive video footage
   entered into the record.” The court then addressed both the force used to
   take Valencia to the ground and the force used to pick him up. The court first
   held that Davis’s use of force in subduing Valencia “was not objectively
   unreasonable or excessive in light of the circumstances known to the officer
   at that time.” The court also rejected Valencia’s claims pertaining to the




                                           5
Case: 20-10080        Document: 00515661304              Page: 6       Date Filed: 12/04/2020




                                         No. 20-10080


   force used to lift him off the ground. 4 The district court thus held that Davis
   was entitled to qualified immunity.
           Valencia now appeals the district court’s grant of qualified immunity
   with regard to his Fourth Amendment claim related to the force used to take
   him to the ground and the granting of Davis’s motion to exclude Valencia’s
   expert witness.
                                               II.
           We review the district court’s grant of summary judgment de novo,
   applying the same standards as the district court. Mason v. Lafayette City-Par.
   Consol. Gov’t, 806 F.3d 268, 274 (5th Cir. 2015). “We are not limited to the
   district court’s reasons for its grant of summary judgment and may affirm the
   district court’s summary judgment on any ground raised below and
   supported by the record.” Lincoln v. Scott, 887 F.3d 190, 195 (5th Cir. 2018).
           Summary judgment is appropriate when “the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Id. “Only disputes over facts that might
   affect the outcome of the suit under the governing law will properly preclude
   the entry of summary judgment. Factual disputes that are irrelevant or
   unnecessary will not be counted.” Lewis v. Sec’y of Public Safety and Corr.,
   870 F.3d 365, 369 n.10 (5th Cir. 2017) (quoting Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 248 (1986)).
           In addition, where there is video capturing the events in question and



           4
              In his briefing, Valencia addresses only the district court’s decision granting
   qualified immunity on his excessive force claim regarding the force used to take him to the
   ground and does not address his other claim regarding the force used to lift him from the
   ground. See United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010) (a party waives
   an argument that is not adequately briefed on appeal).




                                                6
Case: 20-10080      Document: 00515661304          Page: 7    Date Filed: 12/04/2020




                                    No. 20-10080


   “opposing parties tell two different stories, one of which is blatantly
   contradicted by the record, so that no reasonable jury could believe it, a court
   should not adopt that version of the facts for purposes of ruling on a motion
   for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007); see also
   Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019) (“We need not accept a
   plaintiff’s version of the facts for purposes of [QI] when it is blatantly
   contradicted and utterly discredited by video recordings.”) (citation
   omitted).
          To establish excessive force in violation of the Fourth Amendment, a
   plaintiff must demonstrate: “(1) injury, (2) which resulted directly and only
   from a use of force that was clearly excessive, and (3) the excessiveness of
   which was clearly unreasonable.” Deville v. Marcantel, 567 F.3d 156, 167 (5th
   Cir. 2009) (citation omitted). “Excessive force claims are necessarily fact-
   intensive; whether the force used is ‘excessive’ or ‘unreasonable’ depends
   on ‘the facts and circumstances of each particular case.’” Id. (quoting
   Graham v. Connor, 490 U.S. 386, 396 (1989)). The evaluation of
   reasonableness under the Fourth Amendment therefore “requires careful
   attention to the facts and circumstances of each particular case,” including
   consideration of the following factors: “the severity of the crime at issue,
   whether the suspect poses an immediate threat to the safety of the officers or
   others, and whether he is actively resisting arrest or attempting to evade
   arrest by flight.” Graham, 490 U.S. at 396.
                                         III.
          On appeal, Valencia argues that the evidence establishes that Davis
   was not justified in using force because Valencia presented no immediate
   threat or, alternatively, that genuine issues of material fact precluded the
   district court’s grant of summary judgment. Valencia contends that “the
   right to be free from this form of excessive force was clearly established.”




                                          7
Case: 20-10080         Document: 00515661304               Page: 8       Date Filed: 12/04/2020




                                           No. 20-10080


   Valencia also argues that the district court erred in excluding his expert
   report. We address each argument in turn.
           A. Qualified Immunity
           “‘A good-faith assertion of qualified immunity alters the usual
   summary judgment burden of proof,’ shifting it to the plaintiff to show that
   the defense is not available.” Cass v. City of Abilene, 814 F.3d 721, 728 (5th
   Cir. 2016) (quoting Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015)). “The
   plaintiff must rebut the defense by establishing that the official’s allegedly
   wrongful conduct violated clearly established law and that genuine issues of
   material fact exist regarding the reasonableness of the official’s conduct.”
   King v. Handorf, 821 F.3d 650, 654 (5th Cir. 2016) (citation omitted).
           “[O]fficers are entitled to qualified immunity under [42 U.S.C.]
   § 1983 unless (1) they violated a federal statutory or constitutional right, and
   (2) the unlawfulness of their conduct was ‘clearly established at the time.’”
   District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v.
   Howards, 566 U.S. 658, 664 (2012)). We are permitted to exercise our
   discretion “in deciding which of the two prongs of the qualified immunity
   analysis should be addressed first in light of the circumstances in the
   particular case at hand.” Ontiveros v. City of Rosenberg, Tex., 564 F.3d 379,
   382 (5th Cir. 2009) (quoting Pearson v. Callahan, 555 U.S. 223, 236 (2009)).
   We exercise that discretion in this case to address step two first. 5
           At step two of the qualified immunity analysis, “[i]t is the plaintiff’s
   burden to find a case in his favor that does not define the law at a ‘high level


           5
             The district court briefly addressed step two of the qualified immunity analysis
   and found that Valencia had alleged a violation of a clearly established right. For the reasons
   that follow, we disagree. See Lincoln, 887 F.3d at 195 (“We are not limited to the district
   court’s reasons for its grant of summary judgment and may affirm the district court’s
   summary judgment on any ground raised below and supported by the record.”).




                                                 8
Case: 20-10080      Document: 00515661304           Page: 9    Date Filed: 12/04/2020




                                     No. 20-10080


   of generality.’” Vann v. City of Southaven, 884 F.3d 307, 310 (5th Cir. 2018)
   (quoting Cass, 814 F.3d at 732–33). Rather, “[c]learly established law is
   determined by controlling authority—or a robust consensus of persuasive
   authority—that defines the contours of the right in question with a high
   degree of particularity.” Delaughter v. Woodall, 909 F.3d 130, 139 (5th Cir.
   2018) (citation omitted).
          For example, the plaintiff’s burden at step two is not satisfied by
   broadly stating that “citizens are protected against unjustified, excessive
   police force.” Cass, 814 F.3d at 732; see also City of Escondido, Cal. v. Emmons,
   139 S. Ct. 500, 503 (2019) (“The Court of Appeals should have asked
   whether clearly established law prohibited the officers from stopping and
   taking down a man in these circumstances[,] [i]nstead [of] saying only that
   the ‘right to be free of excessive force’ was clearly established.”); Ashcroft v.
   al-Kidd, 563 U.S. 731, 742 (2011) (“The general proposition . . . that an
   unreasonable search or seizure violates the Fourth Amendment is of little
   help in determining whether the violative nature of particular conduct is
   clearly established.”).
          In this case, Valencia claims that the law is “clearly established that
   an officer who immediately resorts to physical force rather than continuing
   negotiations with a person who is not fleeing, poses no danger, and who is not
   engaged in active resistance violates an arrestee’s constitutional rights.”
   However, the trio of cases that he cites in support of this proposition are
   easily distinguishable and do not clearly establish a Fourth Amendment
   violation in this case.
          First, in Bush v. Strain, we recognized a Fourth Amendment violation
   for excessive force where the officer “should have known that he could not
   forcefully slam [the suspect’s] face into a vehicle while she was restrained
   and subdued.” 513 F.3d 492, 502 (5th Cir. 2008). By contrast, Valencia had




                                          9
Case: 20-10080     Document: 00515661304            Page: 10   Date Filed: 12/04/2020




                                     No. 20-10080


   not been “restrained and subdued” at the time Davis used force. See, e.g.,
   Robles v. Ciarletta, 797 F. App’x 821, 826 (5th Cir. 2019) (distinguishing Bush
   because “the determinative fact in Bush—that she was already subdued—is
   absent here”); Bailey v. Preston, 702 F. App’x 210, 214 (5th Cir. 2017)
   (distinguishing Bush because no force was used “once [the defendant] was
   handcuffed”).
          Second, in Cooper v. Brown, we held that “permitting a dog to continue
   biting a compliant and non-threatening arrestee is objectively unreasonable.”
   844 F.3d 517, 524 (5th Cir. 2016). In sharp contrast to the instant matter, the
   officers in Cooper “had no reason to think that [the suspect] posed an
   immediate threat.” Id. at 525. In particular, the suspect in Cooper was “not
   suspected of committing a violent offense” and the officer “knew he had no
   weapon.” Id. at 522–23. In this case, it cannot be disputed that Davis was
   aware that Valencia had been involved in a bar fight and had been informed
   that he was possibly armed. See Garza, 943F.3d at 745 (“[W]e look at the
   case from the perspective of a reasonable officer on the scene . . . and
   consider[ ] only the facts that were knowable to the defendant officers at the
   time.”) (citations omitted); see, e.g., Shumpert v. City of Tupelo, 905 F.3d 310,
   323 (5th Cir. 2018) (distinguishing Cooper in part because the officer “did not
   know whether [the suspect] was armed”). Indeed, these facts are entirely
   consistent with Davis’s decision to conduct a “felony stop.” Accordingly,
   Cooper does not clearly establish a constitutional violation in this case.
          Third, in Hanks v. Rogers, we held that, “[w]here . . . an individual
   stopped for a minor traffic offense offers, at most, passive resistance and
   presents no threat or flight risk, abrupt application of physical force rather
   than continued verbal negotiating (which may include threats of force) is
   clearly unreasonable and excessive.” 853 F.3d 738, 748 (5th Cir. 2017). In
   this case, Valencia was not stopped for a minor traffic offense. Rather, he was
   suspected of being involved in a bar fight and possibly armed. See Robles, 797



                                          10
Case: 20-10080       Document: 00515661304              Page: 11       Date Filed: 12/04/2020




                                         No. 20-10080


   F. App’x at 828 (distinguishing Hanks “because the underlying crime was
   not a minor traffic offense but an act of violence”). Accordingly, Hanks does
   not clearly establish a Fourth Amendment violation in this context.
           Valencia also includes citations to cases in which we have held that the
   use of force was unreasonable where the plaintiff “committed no crime,
   posed no threat to anyone’s safety, and did not resist the officers or fail to
   comply with a command,” Newman v. Guedry, 703 F.3d 757, 764 (5th Cir.
   2012), or was “stopped for a minor traffic violation” and was not “suspected
   of a serious crime,” Deville, 567 F.3d at 167. For the reasons stated above,
   these cases are also distinguishable.
           Nor is this an “an obvious case,” in which the Graham factors “can
   ‘clearly establish’ the answer, even without a body of relevant case law.”
   Brosseau v. Haugen, 543 U.S. 194, 199 (2004). First, as discussed above, the
   record establishes that Davis had reason to suspect that Valencia had been
   involved in a serious offense. 6 Moreover, courts have consistently held that
   the use of force is “not unreasonable when an officer would have reason to
   believe the suspect poses a threat of serious harm to the officer or others.”
   Salazar–Limon v. City of Hous., 826 F.3d 272, 278 (5th Cir. 2016) (quoting
   omitted). Accordingly, we have affirmed the use of even deadly force where
   the suspect reached toward his waist in such a way that the officer perceived
   “to be consistent with a suspect retrieving a weapon.” Id. at 275; see also Loch
   v. City of Litchfield, 689 F.3d 961, 967 (8th Cir. 2012) (finding use of force
   reasonable where officer had been told suspect had a gun and suspect moved


           6
            Valencia contends that a “bar fight” is not a serious offense. However, Davis
   points out that, under Texas law, an aggravated assault occurs when the actor “causes
   serious bodily injury to another . . . or . . . uses or exhibits a deadly weapon during the
   commission of the assault.” Tex. Penal Code § 22.02(a)(1)–(2). Accordingly,
   considering the “facts that were knowable” to Davis, he had reason to suspect Valencia
   had been involved in a serious offense. Garza, 943 F.3d at 745 (citations omitted).




                                               11
Case: 20-10080     Document: 00515661304           Page: 12   Date Filed: 12/04/2020




                                    No. 20-10080


   a hand toward his side); Anderson v. Russell, 247 F.3d 125, 130–31 (4th Cir.
   2001) (finding use of force reasonable where officer was informed suspect
   was armed, perceived a bulge near waistband, and suspect suddenly lowered
   his hands). We conclude that this is not an “obvious case” of excessive force
   such that the Graham factors can establish a violation “even without a body
   of relevant case law.” Brosseau, 543 U.S. at 199.
          Assuming arguendo that Davis’s actions amounted to a constitutional
   violation, we find that Valencia failed to meet his burden of showing that such
   a violation was clearly established. Davis is thus entitled to qualified
   immunity.
          B. Expert Report
          Valencia argues that the district court erred in excluding the expert
   testimony filed with his response to the motion for summary judgment.
   Valencia’s expert, Craig R. Miller, a retired police officer and former Chief
   of Police for the Dallas Independent School District Police Department,
   opined that Davis’s actions “were not reasonable, appropriate, or consistent
   with nationally accepted standards under these circumstances.” The district
   court granted Davis’s motion to strike this testimony “for the reasons argued
   therein and because the expert’s testimony is irrelevant to the adjudication
   of the qualified immunity analysis in light of the comprehensive video footage
   entered into the record.” Davis contends, inter alia, that Miller’s report
   provides improper legal conclusions, is prejudicial and irrelevant, and offers
   conclusions that are unsupported by factual analysis.
          “We review the trial court’s evidentiary rulings for abuse of
   discretion.” Novick v. Shipcom Wireless, Inc., 946 F.3d 735, 739 (5th Cir.
   2020) (citing U.S. Bank Nat’l Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409,
   430 (5th Cir. 2014)). “A trial court abuses its discretion when its ruling is
   based on an erroneous view of the law or a clearly erroneous assessment of




                                         12
Case: 20-10080        Document: 00515661304              Page: 13       Date Filed: 12/04/2020




                                         No. 20-10080


   the evidence.” United States v. Kinchen, 729 F.3d 466, 470–71 (5th Cir. 2013)
   (citation omitted). “[E]ven if an abuse of discretion is found, we will only
   reverse and remand if the error affected the substantial rights of the
   complaining party.” Novick, 946 F.3d at 739 (citing Carlson v. Bioremedi
   Therapeutic Sys., Inc., 822 F.3d 194, 199, 202 (5th Cir. 2016)).
           In his report, Miller offers two opinions. First, he states that the “use
   of force applied by Officer Davis against Mr. Valencia in this arrest situation
   was unreasonable and unnecessary.” “Experts cannot ‘render conclusions
   of law’ or provide opinions on legal issues.” Renfroe v. Parker, 974 F.3d 594,
   598 (5th Cir. 2020). “Reasonableness under the Fourth Amendment or Due
   Process Clause is a legal conclusion.” Id. (citation omitted). We have thus
   affirmed the exclusion of expert reports where, as here, they opine that a
   defendant’s use of force was “unnecessary and objectively unreasonable”
   based on “well-established law enforcement use of force training and
   standards.” Id. 7
           Miller next opines that “Officer Davis was not in immediate harm or
   fear for his life.” He bases this opinion in large part on the fact that Davis
   testified that he was aware Valencia did not have a gun in his hand when
   Davis charged him. However, courts generally do not require an officer to
   “wait until he sets eyes upon the weapon” before using even deadly force to
   protect himself. Thompson v. Hubbard, 257 F.3d 896, 899 (8th Cir. 2001); see
   also Salazar–Limon, 826 F.3d at 279 n.6 (“[W]e have never required officers
   to wait until a defendant turns towards them, with weapon in hand, before



           7
             Valencia attempts to rescue Miller’s expert report by arguing that it analyzes
   Davis’s “conduct as it related to the established standards of police conduct” rather than
   the Fourth Amendment. As detailed above, we have nonetheless affirmed the exclusion of
   expert reports that opine as to the reasonableness of force as compared to “well-established
   law enforcement use of force training and standards.” Renfroe, 974 F.3d at 598.




                                               13
Case: 20-10080     Document: 00515661304            Page: 14    Date Filed: 12/04/2020




                                     No. 20-10080


   applying deadly force to ensure their safety.”). As we have previously stated,
   the fact that a suspect “was actually unarmed” is “irrelevant” if the officer
   reasonably believed that he was armed. Reese v. Anderson, 926 F.2d 494, 501
   (5th Cir. 1991). Accordingly, to the extent Miller states that Davis was not in
   “fear for his life” because Valencia did not have a gun in his hand, the district
   court did not abuse its discretion by excluding his testimony. See Bocanegra v.
   Vicmar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003) (“[E]xpert testimony
   must be relevant . . . in the sense that the expert’s proposed opinion would
   assist the trier of fact to understand or determine a fact in issue.”).
          We thus find that the district court did not abuse its discretion in
   excluding Valencia’s expert report.
                                         IV.
          Based on the foregoing, we AFFIRM.




                                          14